McGivern, J.
(dissenting). I dissent and would reverse.
The statute prescribes two things: (1) a written statement showing the price of the funeral and (2) an itemized list of the services to be furnished for such price. This requirement was intended to eliminate the possibility of a funeral director charging additional sums for services not rendered or not requested. It is the result of consultations between the State authorities and the Funeral Directors Association. And for three years the State Department of Health apparently regarded with complete equanimity and apparent approval the practice now challenged by the Attorney-General.
In the funeral bill before us, both of the statutory essentials are present. There is the written memorandum stating the price. And this memorandum itemizes the services to be rendered. Now, the majority would add another provision, to wit, “ the price of each item,” separate, broken down and allocated. But the statute does not exact this. And such a change, by way of an additional clause, may only be wrought by legislation. " It is not for the courts to correct omissions or defects in legislation.” (Triborough, Bridge & Tunnel Auth. v. Crystal & Son, 2 N Y 2d 961, 963.)
Even the Attorney-General fatally admits that the added requirement, gratuitously impressed by the majority, is not yet present in the statute. In the furtherance of a proposed amendment to section 3440-a of the Public Health Law, sought by the *150Attorney-General (Sen. Int. No. 2309 and Assembly Int. No. 3417 of 1968), the Attorney-General in his supporting memorandum, states: ‘ ‘ While the primary aim of the 1964 amendment was to assure that the buyer of such services and merchandise would know the item-by-item cost of the funeral, it appears that the existing statutory language could also be interpreted to mean that only the merchandise and services furnished need be itemized and that the overall cost may still be given in one total amount.” (Emphasis added.)
Indeed, not only “ could ” the statute be so interpreted, i.e., as not requiring a separate, specific itemization of the price for each item, but the plain language and the over-all design of those who drafted it, both sustain this singular interpretation.
Perhaps the majority is clairvoyant, and someday the Legislature will adopt the proffered amendment, but until the missing link is added by the elected representatives of the sovereign people, we must construe the statute as we find it and not as we or the Attorney-General think it should be. (Longines-Wittnauer v. Barnes & Reinecke, 15 N Y 2d 443, 465, Fuld, J.) As ‘ ‘ the Legislature intended, and not as we would have written it had we been legislative draftsmen.” (Thomas v. Melbert Foods, 19 N Y 2d 216, 223, Burke, J., [dissenting opn.].)
Lastly, a literal construction of the subject statute is in order because it has teeth in it. Violation of any provisions of article 34 of the Public Health Law constitutes a misdemeanor and furnishes ground for suspension or revocation of a funeral director’s license. Although it is remedial in nature and designed for the protection of the general public, it has a criminal sanction and thus is also penal in character. As such, it must be strictly construed. (People v. Benc, 288 N. Y. 318, 323; American Broadcasting Co. v. United States, 110 F. Supp. 374, 385 [U. S. Dist. Ct., S. D., N. Y., 1953], affd. sub nom. Federal Communications Comm. v. American Broadcasting Co., 347 U. S. 284, 296 [1954].)
Accordingly, I deem unwarranted the construction urged by the majority, and I would dismiss the complaint.
Stevens and McNally, JJ., concur with Botein, P. J.; McGivern, J., dissents in opinion in which Eager, J., concurs.
Order and judgment (one paper), so far as appealed from, affirmed with $50 costs and disbursements to the respondent.